Citation Nr: 0016106	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-37 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee disability. 

2.  Entitlement to service connection for chronic bilateral 
Achilles tendonitis.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


REMAND

The veteran had a hearing before the undersigned Member of 
the Board at the RO in June 1997.  In November 1997, the 
Board remanded the issue of entitlement to a rating in excess 
of 20 percent for right knee disability to the RO.  While the 
case was in remand status, the veteran perfected an appeal 
with respect to the service connection issues appearing on 
the title page of this remand.  In his substantive appeal 
received at the RO in April 2000, the veteran requested a 
personal hearing before a Member of the Board at the RO.  The 
requested hearing has not been provided.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
Member of the Board in accordance with 
the docket number of his appeal. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until he is 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



